ROSS, PJ.
The promise upon which the claim against plaintiff in error is made is: “I will personally mail you a check every Monday as per your request.” Where is there any consideration for such a promise? None appears in the record. It is true that the defendant in error, through the Collection Agency, was threatening action, and that the father knew this, as he referred to the correspondence. But this is not enough. There was no promise not to sue the son, and a suit could have commenced the next day after receipt of the letter without any breach of contract on the part of the defendant in error, who was obligated to do nothing.
There being no consideration for the father’s promise, credit having already been extended the son, the request of plaintiff in error for an instructed verdict should have been granted.
Such prejudicial error having intervened, the judgment of the Court of Common Pleas is reversed, and there being no dispute as to the essential facts, judgment may be entered in favor of plaintiff in error.
SHERICK, J, (5th Dist), sitting by designation in 1st Dist, and HAMILTON, J, concur.